OPINION OF THE COURT
Levine, J.
This court affirmed defendant’s conviction of sexual abuse in the first degree for engaging in sexual contact with the then three-year-old daughter of a girlfriend (148 AD2d 811). Defendant moved for reargument contending that this court’s refusal to decide the issue of the propriety of County Court’s charge to the jury concerning the voluntariness of his confession was based on inaccurate facts outside the record on appeal and was made without affording defendant an opportunity to brief or argue the issue. We granted rerirgument limited to the questions of our authority to take judicial notice of defendant’s subsequent guilty plea and perjury conviction concerning his testimony at the trial in the instant case and whether that plea and conviction overcame any error committed by County Court in its instructions on defendant’s confession.
Contrary to defendant’s position on reargument, the perjury plea and sentencing minutes constitute the kind of public record evidence that may be judicially noticed to establish the "adjudicative facts” of his perjury conviction (see, 5 Weinstein-Korn-Miller, NY Civ Prac ¶ 4511.01; see also, Matter of City of New York [Newport Ave.], 218 NY 274, 279; Stemmler v Mayor of City of New York, 179 NY 473, 482; Dunham v Townshend, 118 NY 281, 286; cf., People v Flack, 216 NY 123, 130). To whatever extent that defendant should have been given prior notice and an opportunity to be heard on the propriety of taking judicial notice of the foregoing matters of record (see, Richardson, Evidence § 14, at 9 [Prince *11410th ed]; Fisch, NY Evidence § 1070, at 608 [2d ed]), these requirements were satisfied upon reargument.
This leaves unresolved the second issue to be addressed on reargument. That issue is whether the perjury plea and conviction so completely and permanently bar defendant from contesting the voluntariness of his confession as to obviate the need to reverse for County Court’s error in refusing to charge the jury on the People’s burden of proof of the voluntariness of the confession. That the refusal to so charge was error is not open to debate (see, People v Graham, 55 NY2d 144, 151; People v Huntley, 15 NY2d 72, 78; People v Murray, 130 AD2d 773, 775, lv denied 70 NY2d 958; People v Gibson, 89 AD2d 859).
Upon full review of the trial record herein, as well as the plea minutes in defendant’s perjury case, we have concluded that the perjury plea and conviction are not an absolute bar. First, at most, the guilty plea constituted an admission only of the facts alleged in the one count of the four-count perjury indictment to which defendant pleaded guilty, in full satisfaction of all counts. The plea minutes are quite clear that defendant only admitted testifying falsely as to a portion of his entire trial testimony regarding the police misconduct giving rise to his confession. The count to which defendant pleaded related to his description, on cross-examination, of being beaten by Officer Kenneth Kennedy. On direct examination, however, defendant also testified as to the refusal of the police to honor his request to contact an attorney, to beatings by other officers outside Kennedy’s presence and to being threatened with a knife at his throat by other officers. Thus, even if the admissions in his guilty plea were conclusive, they would only be so as to a fraction of his factual contentions that his confession was involuntary (see, People v Ayiotis, 23 AD2d 760).
Moreover, there is serious question whether the perjury guilty plea in a separate criminal action is totally conclusive in the instant prosecution for sexual abuse, even as to the facts admitted in the plea. The general rule is that judicial admissions are only binding and conclusive in the proceeding in which they are made. In other, separate actions, they are converted to informal judicial admissions, receivable in evidence as an admission, but subject to 'being contested or explained (see, Richardson, Evidence §§ 216-217, at 191-193 [Prince 10th ed]; as to guilty pleas, see, Country Mut. Ins. Co. v Duncan, 794 F2d 1211, 1215; Ando v Woodberry, 8 NY2d 165, *115171; see also, Enquip, Inc. v Smith-McDonald Corp., 655 F2d 115, 118; People v Rivera, 45 NY2d 989, 991).
Alternatively, it could be argued that the perjury conviction is by itself preclusive of defendant’s relitigating the issue of the voluntariness of his confession in the instant case, under the doctrine of collateral estoppel. This also is unpersuasive, however. First, since the perjury conviction did not cover all the proof that defendant submitted at the trial to show that the confession was inadmissible, the determination in the perjury prosecution fails to meet the first prong of the test for applying collateral estoppel, the identicality of the issue necessarily decided in the perjury conviction with the issue of voluntariness of the confession and the decisiveness of the perjury determination on the issue of voluntariness (see, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 71). Second, a substantial and as yet unresolved question exists in New York as to whether collateral estoppel should be applied against a criminal defendant or the prosecution on an issue which would otherwise have to be determined by the jury in any separate criminal action. The case law casts grave doubts on such full application of the doctrine of collateral estoppel in criminal cases (see, People v Fagan, 66 NY2d 815, 816; People v Plevy, 52 NY2d 58, 64; People v Berkowitz, 50 NY2d 333, 344-345; cf., Hernandez-Uribe v United States, 515 F2d 20, 21-22, cert denied 423 US 1057; United States v Colacurcio, 514 F2d 1, 5-6; Pena-Cabanillas v United States, 394 F2d 785, 787-788; People v Williams, 143 AD2d 162, 163 [applying collateral estoppel to pretrial suppression hearings]). In any event, before collateral estoppel can be applied, defendant is entitled to show that he lacked a full and fair opportunity, including incentive, to litigate the facts determined in the perjury case (see, People v Fagan, supra; Ryan v New York Tel. Co., 62 NY2d 494, 501; People v Plevy, supra, at 65-66). It would, therefore, be premature to apply collateral estoppel at this juncture.
It follows from the foregoing that the conviction herein cannot be affirmed based on any conclusiveness of the perjury plea and conviction. Nor may we affirm on the ground that County Court’s refusal to charge the burden of proof of voluntariness of the confession was harmless error. The court’s charge cannot be read as implicitly instructing the jury that it must find the confession voluntary beyond a reasonable doubt. The court limited its charge on the People’s burden of proof to the "elements” of the crime charged, and *116otherwise stated only that defendant had no burden to prove his innocence (cf., People v Dean, 112 AD2d 947, 948, lv denied 66 NY2d 918). Apart from defendant’s confession, the proof of guilt was far from overwhelming. The alleged child victim could only give unsworn testimony that defendant had visited her mother at their apartment on some unspecified occasions. Defendant conceded that he had babysat the child for the mother on the single occasion of the date of the alleged crime. This was the only proof that defendant had ever been alone with the child. Although the forensic evidence established that there was male sperm found on the child’s body on that date, the People’s experts also testified that the specimens could have been deposited as much as from 15 hours to three days before they were examined, which would have been inconsistent with defendant’s guilt. A medical examination of the child three days before the date of the alleged crime showed a rash on her genitalia, consistent with possible molestation. Defendant also gave uncontradicted testimony that other men frequented the apartment. Neither the child’s mother nor her father, who picked the child up from defendant at the apartment on the date in question, were called by the People as witnesses. If the jury had rejected the validity of the confession, it could quite reasonably have acquitted. Therefore, the conviction should be reversed and the case should be remitted for a new trial.